


110 HR 4919 IH: Mortgage and Rental Disaster Relief

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4919
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Loretta Sanchez of
			 California (for herself and Mrs.
			 Tauscher) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to authorize temporary mortgage and rental payments,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage and Rental Disaster Relief
			 Act of 2007.
		2.Disaster
			 reliefSection 408(c) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5174(c)) is amended by adding at the end the following:
			
				(5)Temporary
				mortgage and rental payments
					(A)DefinitionsIn
				this paragraph—
						(i)the term
				adjusted gross income means the adjusted gross income (as that
				term is defined in section 62 of the Internal Revenue Code of 1986) of the
				relevant individual or household for the last taxable year that such individual
				or household filed a tax return; and
						(ii)the term
				financial hardship caused by a major disaster means that an
				individual or member of a household—
							(I)is employed by a
				business, or owns a business, located in the area for which the President
				declared the relevant major disaster;
							(II)became
				unemployed, or lost significant income, because the employer or business of
				that individual or member of a household has or, on the day before the date of
				the relevant major disaster, had a significant business relationship with a
				business located in the area for which the President declared the relevant
				major disaster; or
							(III)resides in the
				area for which the President declared the relevant major disaster and has
				suffered financially due to travel restrictions or station or road closures in
				effect after the date of that major disaster.
							(B)AuthorizationIn
				accordance with this paragraph, the President may provide assistance on a
				temporary basis in the form of mortgage or rental payments to or on behalf of
				individuals and households who, as a result of financial hardship caused by a
				major disaster, have received written notice of dispossession or eviction from
				a residence by reason of a foreclosure of any mortgage or lien, cancellation of
				any contract of sale, or termination of any lease, entered into before such
				major disaster.
					(C)Eligibility
						(i)Income
							(I)In
				generalExcept as provided in subclause (II), an individual or
				household may receive assistance under this paragraph if the adjusted gross
				income of that individual or household was not more than $75,000.
							(II)Areas with a
				high cost of livingAn individual or household that, on the day
				before the date of the relevant major disaster, resided in an area with a high
				cost of living, as determined by the President, may receive assistance under
				this paragraph if the adjusted gross income of that individual or household was
				not more than $100,000.
							(ii)AdjustmentThe
				President shall adjust the limits established under clause (i) annually to
				reflect inflation.
						(D)Period of
				assistanceAssistance under this paragraph shall be provided for
				the duration of the period of financial hardship caused by a major disaster,
				not to exceed 18 months.
					(E)Procedures
						(i)In
				generalAn individual or household seeking assistance under this
				paragraph shall submit an application in such manner and accompanied by such
				information as the President shall establish, which shall include a requirement
				that such an individual or household sign a statement indicating that
				individual or household meets the eligibility requirements under subparagraph
				(C).
						(ii)Lack of
				recordsIf an individual or household does not have access to
				records necessary to demonstrate eligibility under subparagraph (C), that
				individual or household shall submit such records not later than 6 months after
				the date that individual or household applies for assistance under this
				paragraph.
						(iii)Ineligible
				recipientsIf an individual or household receives assistance
				under this paragraph and was not eligible to receive such assistance, that
				individual or household shall return the full amount of that assistance to the
				Government.
						.
		3.ApplicabilityThe amendment made by this Act shall apply
			 to any major disaster (as that term is defined in section 102 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122))
			 declared on or after October 21, 2007.
		
